Citation Nr: 1302489	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-28 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent before October 3, 2012 and in excess of 50 percent effective October 3, 2012 for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by which the RO denied the Veteran's claim for increase.  By October 2012 rating decision, the RO assigned an increased evaluation of 50 percent to the Veteran's service-connected PTSD effective October 3, 2012.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.


FINDINGS OF FACT

1.  Before October 3, 2012, the Veteran's PTSD was manifested by no more than mild to transient symptoms.

2.  Effective October 3, 2012, the Veteran's service-connected PTSD has been manifested by no more than more serious symptoms to include disturbance of motivation, anxiety, difficulty adapting to new situations, and difficulty understanding complex commands.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 30 percent before October 3, 2012 and in excess of 50 percent effective October 3, 2012 for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the service treatment records, VA clinical records, and private medical records.  The Veteran was afforded VA medical examinations in furtherance of the claim.  To that end, when VA undertakes to provide a medical examination, it must ensure that such examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided herein and opinions obtained are adequate, as they are based on a review of the evidence of record as well as comprehensive interviews of the Veteran, and the examination reports contain full rationales for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2012).  The Veteran's service-connected PTSD has been rated 30 percent disabling before October 3, 2012 and 50 percent disabling effective that date under Diagnostic Code 9411, which pertains to PTSD.  The Board notes that mental disorders are rated under a formula, which is outlined in 38 C.F.R. § 4.130.

A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9400.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 39 to 40 indicates "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

A GAF score of 71-80 reflects that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2012).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).

The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Factual Background 

The Veteran contends that his PTSD warrants a higher disability rating both before and after October 3, 2012.  Indeed, according to the private psychiatrist, JLL, M.D., whom the Veteran consulted, a 100 percent evaluation is warranted for the service-connected PTSD.

Service connection was granted via September 2005 rating decision, when a 30 percent evaluation was assigned effective February 23, 2005.  In August 2009, the Veteran filed a claim for increase arguing that the disability increased in severity.  

An August 2008 VA psychiatry treatment note indicated that the Veteran was using psychotropic medication.  The Veteran reported anxiety, flashbacks, and an increased startle response to loud noise.  The Veteran's appetite was good and sleep was fair.  There was no suicidal or homicidal ideation.  The Veteran's affect was abnormal.  There were no signs of psychosis, and the Veteran was fully oriented.  Concentration was good.  A GAF of 69 was assigned.  

Along with his claim, the Veteran submitted an August 2009 report from Dr. JLL.  According to Dr. JLL, the Veteran reported increased irritability, a reluctance to speak in front of others, road rage, and more flashbacks.  The Veteran endorsed feeling discouraged and guilty.  He had difficulty in making decisions, and experienced irritability.  He has sleep problems, fatigue, and his appetite was poor.  He was less interested in intimacy than in the past.  Dr. JJL indicated that these symptoms were indicative of significant depression.  The Veteran reported the following symptoms of anxiety: an inability to relax, wobbliness in the legs, catastrophic thinking, heart palpitations, fear, panic, and phobias.  According to the report, during flashbacks, the Veteran had panic with dissociation and breaks with reality.  As to obsessive compulsive symptoms, the Veteran reported more aggressive obsessions, fears of contamination, and fears of disaster.  He obtained a concealed weapons permit and bought and secured weapons.  The Veteran was bothered and obsessed by noise, physical illness, and had a checking compulsion.  According to Dr. JJL, the foregoing symptoms were related to increasing and progressing PTSD symptoms.  As to PTSD symptoms, these included avoidance of stimuli, an inability to recall certain details of the trauma, a markedly diminished interest in participating in significant activities, feelings of detachment, a restricted range of affect, a sense of a foreshortened future, difficulty falling and staying asleep, irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  As to work history, the examiner indicated that the Veteran worked as a successful salesman.  Subsequently he worked with kids affected by Agent Orange, and then worked in the "veterans' sector."  On examination, the Veteran's affect was tense.  He was alert and cooperative.  Speech was specific and detailed.  There was no evidence of a thought disorder.  He was oriented, and his fund of general knowledge and intellect were normal.  Dr. JJL diagnosed PTSD with anxiety and depression and assigned a GAF score of "less than 50."  Dr JJL explained that the GAF was not created for use in VA claims, workers' compensation claims, or insurance claims and was intended only for research and communication.  Dr. JJL indicated that the Veteran had severe symptomatology that was in need of further intensive treatment and "would account for a disability of 100 percent of the person as a whole."  At the time of Dr. JJL's report, the Veteran was working in a full-time capacity.

On November 2009 VA PTSD examination, the Veteran indicated that he was experiencing increasing discomfort in public speaking, a loss of enthusiasm for work, increasing road rage, increasing nightmares, and he indicated that he was relieved of two major responsibilities at work.  The VA examiner commented upon the GAF score of "Less than 50" assigned by Dr. JJL and indicated that Dr. JJL appeared to misunderstand the GAF system.  According to the VA examiner, the Veteran's ability to work on a full-time basis and not miss any days of work due to emotional distress suggested that his GAF score would be at least 51.  According to the VA examiner, Dr. JJL's assertion that a Veteran can be "100 percent disabled and unemployable while working" was pure speculation, as the ability to be employed on a full-time basis was inconsistent with being either 100 percent disability or unemployable.  On examination, the Veteran reported working for a county veterans' program as he had been for the past 13 years.  He enjoyed his job until two responsibilities were taken away because, according to the Veteran, he had "too much on his plate."  The Veteran stated that his full-time job entailed between 45 and 60 hours a week.  He indicated that he did not miss any days of work due to emotional or psychological distress.  The Veteran denied psychotherapy but indicated that he was using psychotropic medication.  The Veteran reported ongoing alcohol abuse and some memory impairment.  The Veteran had no trouble managing his finances.  The examiner found that the Veteran was experiencing clinically significant PTSD symptoms.  Symptoms of anxiety appeared to be associated with the Veteran's PTSD.  There were symptoms of depression such as anhedonia, difficulty sleeping, low energy, poor appetite, and difficulty sleeping.  He denied homicidal ideation and suicidal ideation.  The Veteran was clean.  Grooming and hygiene were adequate.  He was pleasant and cooperative.  Eye contact was good.  Thought processes and speech were normal.  The Veteran was fully oriented.  There were no delusions, hallucinations, or signs of paranoia.  Sustained concentration and working memory were slightly impaired.  Delayed memory was slightly impaired.  The Veteran's mood was depressed.  His affect was broad and appropriate.  Insight and judgment were good.  The Veteran denied suicidal and homicidal ideation.  The examiner commented that there was no evidence that PTSD was responsible for the Veteran being relieved of some responsibilities at work.  The examiner noted that the Veteran's PTSD required continued medication.  The examiner diagnosed chronic PTSD and chronic alcohol dependence and assigned a GAF score of 61 based on PTSD alone and a GAF score of 55 for PTSD and alcohol dependence secondary to PTSD.

In July 2010, Dr JJL wrote to the Veteran that VA was ill equipped to evaluate PTSD and that the June 2010 statement of the case consisted of "legal mumble jumble."  He indicated that veterans who were rated 100 percent for PTSD did not suffer from persistent delusions and hallucinations.  According to Dr. JJL, PTSD was chronic and progressive and resistant to treatment.  As to VA's reliance on GAF scores, Dr. JLL asserted that the GAF varied from day to day and was a method of communication for psychiatrists doing research and was not designed for "specific quantitation" for VA compensation purposes.  The GAF was antiquated and not a measurement of disease.  He told the Veteran that the VA rating system was a formula for denial.

During a February 2012 session with a VA psychologist, the Veteran reported that he was drinking to go to sleep and needed sleep medication.  The Veteran denied psychiatric hospitalizations or suicidal ideation.  He had monthly nightmares and no flashbacks.  He experienced some anger that occurred with driving.  The Veteran indicated that he "poured himself into his job" to avoid thinking about wartime experiences.  He spoke of a loss of interest in previously enjoyable activities.  He denied emotional numbing.  There were sleep problems.   According to the Veteran, he was easily distracted and no longer read much.  There was hypervigilance and a possibly exaggerated startle response.  There were no signs of psychosis.  The Veteran had been married for 20 years and reported that the marriage was good.  He had a close group of friends.  He was involved in service organizations and played golf.  The Veteran indicated that he had retired from his latest position with the county veterans' program because he was relieved of responsibilities and was experiencing problems with his supervisor.  He still worked with homeless veterans.  The Veteran indicated that in 30 years, he held 16 jobs.  Objectively, the Veteran was fully oriented, his appearance was casual but appropriate.  He was cooperative.  Thought processes were coherent, and content was logical.  There was no suicidal or homicidal ideation.  The Veteran's mood was not severely depressed.  The diagnosis was of anxiety not otherwise specified and "PTSD by SC."  A GAF of 75 was assigned.  According to the examiner, the Veteran reported some vague symptoms, but did not currently meet the criteria for PTSD.  He retired a year earlier and reported some issues with boredom, but typically stayed very active in various veterans' organizations.  He also had a number of close friends as well as good family relationships.  He was not in need of psychotherapy.  

On VA examination in October 2012, the examiner noted that the Veteran had moderate to serious symptoms of PTSD as manifested by difficulty at work due to psychological problems at the end of his career.  The examiner assigned a GAF score of 50.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran was retired.  He kept up with friends.  The Veteran's wife recently complained about the Veteran's increasing alcohol consumption.  The Veteran indicated that since 2009, his PTSD symptoms had increased in severity.  He lacked motivation, did not feel fulfilled, reacted to loud noises, and suffered from stress-related hives.  The Veteran had recurrent distressing recollections of trauma and recurrent distressing dreams.  He avoided stimuli that would evoke traumatic experiences, and had an inability to recall important aspects of his trauma.  He had sleep difficulties, irritability, and hypervigilance.  The Veteran was also depressed and anxious and had difficulty understanding complex commands as well as difficulty adapting to stressful circumstances.  

Discussion

Initially, the Board notes that it does not find credible the statements of Dr. JJL.  First, the Board notes that his statements are angry in tone and appear to be steeped in hyperbole.  For example, Dr. JJL assigned a GAF score of "less than 50" in order, presumably, to emphasize the severity of the Veteran's PTSD and to display his displeasure with VA's use of GAF scores, although a more specific GAF score could have been assigned.  In July 2010, he referred to the statement of the case as "legal mumble jumble."  Next, the Board emphasizes that the November 2009 VA examiner explained in detail why Dr. JJL's conclusions were questionable to include his interpretation of the GAF system.  Viewing Dr. JJL's remarks in toto leads to Board to conclude that his opinions and conclusions are not measured, well reasoned, and dispassionate.  The Board, therefore, finds that they lack credibility.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The competent evidence of record dated before October 3, 2012 reflects GAF scores ranging from 61 to 75 indicative of mild symptoms to merely transient 
expectable reactions to psychosocial stressors.  Moreover, during this entire period, the Veteran lacked the type of symptomatology associated with a 50 percent evaluation for PTSD.  For example, there was no evidence of a flattened affect, abnormal speech, frequent panic attacks, impaired judgment, impaired abstract thinking, or difficulty in establishing effective work or social relationships.  The Board acknowledges the fact that the Veteran was relieved of some duties at work.  Nonetheless, he continued to be employed by the same organization and worked 45 to 60 hours a week.  After retirement, he continued to work in a volunteer capacity.  He reported a good relationship with his wife and strong social ties.  Thus, while the Veteran displayed some disturbance of motivation and mood and some memory deficits, his high level of functioning, engagement in the community, and social involvements coupled with GAF scores showing no more than mild impairment militates against the assignment of a 50 percent evaluation before October 3, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also 38 C.F.R. § 4.7.

Effective October 3, 2012, the Veteran's PTSD disability picture does not rise to the level necessary for a 70 percent evaluation.  On VA examination in October 2012, the VA examiner asserted that the Veteran's PTSD symptomatology was consistent with a GAF score of 50 reflective of serious symptoms.  At that time, the Veteran experienced lacked motivation and a lack of fulfillment.  He reacted to loud noises and suffered from stress-related hives.  The Veteran had recurrent distressing recollections of trauma, recurrent distressing dreams, and he avoided stimuli that would remind him traumatic experiences.  There was an inability to recall important aspects of his trauma.  He had sleep difficulties, irritability, and hypervigilance.  The Veteran was also depressed and anxious and had difficulty understanding complex commands.  He had difficulty adapting to stressful circumstances.  These symptoms along with the GAF score of 50, which reflects serious symptoms, more closely resemble the criteria necessary for a 50 percent evaluation.  Id.  

As previously mentioned, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, D.C., American Psychiatric Association  (1994) (DSM-IV). 

The Board notes that a GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

While the evidence demonstrates that effective October 3, 2012, the Veteran's PTSD symptoms are significant and have been shown to be moderate to serious, the Veteran has never been shown to have serious symptoms, such as suicidal ideation, obsessional rituals, or frequent shoplifting; nor is he shown to have serious impairment in social functioning, as he continued to have a good relationship with his wife and strong social ties.  He did arguably, however, have serious occupational impairment, as the October 2012 VA examiner attributed the Veteran's leaving his job to his increasing psychological problems.  Nonetheless, even after he retired he continued to engage in volunteer work.  Also, the examiner specifically found that the Veteran had occupational and social impairment with reduced reliability and productivity.  These findings are best reflected in the assignment of a 50 percent rating.  

There is evidence of disturbance of motivation and mood, difficulty understanding complex commands, and some difficulty with employment and adapting to stressful circumstances.  However, the Veteran's symptomatology effective October 3, 2012 does not more closely approximate the level of impairment necessary for a 70 percent evaluation.  Id.  His social and occupational impairment is noteworthy but there is no evidence of suicidal ideation, obsessional rituals interfering with routine activities, illogical or otherwise abnormal speech, near continuous panic or depression affecting the ability to function independently.  And while the Veteran has reported irritability, there is no evidence of impulse control problems.  The Veteran maintains good hygiene and is fully oriented.  Also, once again, he has strong social ties.  On balance, therefore, the Board finds that the Veteran's PTSD symptomatology effective October 3, 2012 does not more closely reflect the symptomatology necessary for a 70 percent evaluation.  Id.  Indeed, most of the manifestations of a 70 percent psychiatric disability are absent.  Thus, an evaluation in excess of 50 percent effective October 3, 2012 is denied.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the service-connected PTSD.  

The November 2009 VA examiner noted that the Veteran indicated that he was able to work full-time, but reported some difficulty functioning at work and had lost his enthusiasm for work.  The October 2012 VA examiner also opined that psychological problems did have a negative impact upon the Veteran's ability to remain employed and that he retired due to those psychological problems.  While the record shows that the Veteran's PTSD affects his ability to work, the evidence does not indicate that the Veteran is prevented from substantially gainful employment as a result of his PTSD.  The Veteran reportedly retired after many years of working, and it was noted that he had decreased duties at work up until his retirement.  While the Veteran's PTSD impairs his ability to perform occupational tasks, this is contemplated by the disability rating he has been assigned and is meant to account for time lost working.  However, as the evidence does not show that the Veteran is unemployable, as a result of his PTSD, there is no need to consider entitlement to a TDIU with respect to the service-connected PTSD.  Rice, supra.

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been characterized transient to severe.  There has been some irritability, anxiety, sleep disturbance, and difficulty understanding complex commands.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


